Per Curiam.
John W. Cunningham seeks leave to appeal from denial of post conviction relief by Judge Shirley Jones, sitting in the Criminal Court of Baltimore. Cunningham was convicted of murder in the first degree in 1966 and the death penalty was imposed. The judgment was affirmed on appeal in Cunningham, v. State, 247 Md. 404, cert. denied 890 U. S. 908, in which the contentions that (a) the State knowingly suppressed evidence that a State’s witness had been promised and had received immunity and leniency for his coopration and knowingly used his false testimony implicating Cunningham as the murderer, and (b) the evidence given by another State’s witness was false and known to be false, were considered and rejected.
Before Judge Jones, Cunningham repeated these contentions and added the claim that his trial counsel had been incompetent. Judge Jones found against Cunningham on the facts and the law in a sound and well consid*157ered opinion. For the reasons given in that opinion, the application for leave to appeal is denied.

Application denied.